Exhibit 2009-8 Contact: R. Scott Amann Vice President, Investor Relations (713) 513-3344 CAMERON ELECTS JON ERIK REINHARDSEN TO BOARD OF DIRECTORS HOUSTON (June 16, 2009) Cameron has elected Jon Erik Reinhardsen to the Company’s Board of Directors, effective June 12, 2009. Reinhardsen, 52, is currently the president and chief executive officer of Petroleum Geo-Services ASA, a focused geophysical company providing a broad range of seismic and reservoir services, and has held that position since April 2008.Prior to that, he was with Alcoa, Inc. from 2005 to 2007, serving as its vice president and as president of one of its subsidiaries, Global Primary Products Growth.Previously, he was with Aker Kvaerner ASA from 1983 to 2005 in various senior executive positions, most recently operating out of Houston, Texas as group executive vice president with responsibility for global product and contracting businesses outside Europe.He is also a director of Leif Höegh & Co.
